Exhibit 2 PROMISSORY NOTE (SECURED) $1,591,200 May 4, 2009 Montgomery County, Maryland Promise to Pay.For value received, THE AHNS 2009 DESCENDANTS TRUST, an inter vivos trust created under the laws of the State of Maryland, JENNY SONG (or her successor(s)-in-interest), Trustee (the “Borrower”) unconditionally and without set-off promises to pay to the order of the CHANG-HO AHN (the “Lender”), the principal sum ofOne Million Five Hundred Ninety-One Thousand Two Hundred & 00/100Dollars ($1,591,200.00), with interest thereon from the date of this Note until paid in full at the yearly rate of 3.46%, compounded annually, payable as follows: Payments of interest and principal shall be made over a ten (10) year period with consecutive annual payments being due beginning April 1, 2010, and continuing on April 1st of each year thereafter through April 1, 2019 (the “Maturity Date”).Each annual payment shall be in the amount ofOne Hundred Ninety Thousand Nine Hundred Forty-Two and 52/100 Dollars($190,942.52). All payments received hereunder shall be applied first to collection expenses incurred by the Lender, then to accrued but unpaid interest, and the balance, if any, to principal.All payments hereunder may be payable by means of cash, electronic bank transfer or a valid and good check made payable to Lender.
